Title: From Alexander Hamilton to John H. Buell, 23 May 1800
From: Hamilton, Alexander
To: Buell, John H.


          
            Sir,
            Union Brigade Head Quarters Plainfield N Jersey May 23rd. 1800
          
          I have directed the PM General to be send to Lieut Richmond subject to your orders bounty money for four complete companies of Infantry.
          As soon as the money shall have been received, you will repair with to the to with Lieut. Richmond your Officers Lt. Richmond to the Oxford Brigade for the purpose of enlisting the men.
          
            P.S. You will take with you all the your officers except such as may be necessary to conduct the detachment heretofore ordered for Pittsburg—
          
          Major Bewell
        